Citation Nr: 0844079	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right hip 
replacement claimed as secondary to his service connected 
left knee disability.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's right hip replacement was caused by his 
service connected left knee disability.

2.  The veteran's left knee has flexion to 130 degrees and 
extension to 0 degrees with a positive patellar grind test 
and painful motion; repetitive motion did not reveal 
additional evidence of loss of joint function due to pain, 
fatigue, or lack of coordination.  


CONCLUSIONS OF LAW

1.  The veteran's right hip replacement was proximately due 
to, or the result of, his service-connected left knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


2.  An increased rating for degenerative joint disease, left 
knee, currently rated as 30 percent disabling, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a. 5003.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  DC 5260, 
limitation of flexion of the leg, provides a zero percent 
evaluation for flexion to 60 degrees, a 10 percent evaluation 
for flexion to 45 degrees, a 20 percent evaluation for 
flexion to 30 degrees, and a 30 percent evaluation for 
flexion to 15 degrees.  DC 5261, limitation of extension of 
the leg, provides a zero percent evaluation for extension to 
5 degrees, a 10 percent evaluation for extension to 10 
degrees, a 20 percent evaluation for extension to 15 degrees, 
a 30 percent evaluation for extension to 20 degrees, a 40 
percent evaluation for extension to 30 degrees, and a 50 
percent evaluation for extension is to 45 degrees.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Knee disability can also be rated under DC 5257, which 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided. See 38 C.F.R. § 
4.14.  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

History and Analysis

Private medical records from October 1994 to August 1995 show 
that the veteran presented for evaluation of severe hip pain 
in October 1994.  Dr. M.C. diagnosed advanced degenerative 
arthritis of the right hip secondary to alcoholic 
degenerative disease.  The veteran underwent a right total 
hip arthroplasty in February 1995.  Follow-up treatment 
reports from February 1995 to August 1995 by Dr. N.A. showed 
the veteran recovered well and that by August 1995 he did not 
seem to have any pain on internal rotation in his hip area.  
The physician advised the veteran to continue work, but 
should be in a truck rather than walking to deliver mail 
during the snow season, as the physician did not want the 
veteran to fall.  

VA treatment records from May 2001 to June 2005 show that the 
veteran suffered from left knee pain and was status post 
right hip replacement.  

On VA examination in August 2005 the veteran complained of 
stiffness and pain in his left knee.  Flare-ups of the knee 
were moderate in severity, occurred every three to four 
months and lasted from one to two days at a time.  Flexion of 
the knee was 0 to 140 degrees.  Pain began at 120 degrees.  
Extension was at 0 to -10 degrees.  No additional loss of 
motion was shown on repetitive use.  No instability or giving 
way was demonstrated.  X-rays showed tricompartmental 
osteoarthritis.  The examiner found no significant general 
occupational effect or effect on the veteran's daily 
activities.  The diagnosis given was left knee degenerative 
joint disease.  X-rays also showed a non-cemented right total 
hip arthroplasty in place.  There was asymmetric centering of 
the femoral head component within the acetablar cup.  The 
diagnosis was right hip degenerative joint disease, status 
post replacement.  

On VA examination in April 2008 the veteran reported that he 
had bilateral knee pain, locking and buckling, but no 
instability.  He reported pain at work as a letter carrier 
and has some pain at rest.  There were no recent 
incapacitating episodes, no flare-ups, no recent physical 
therapy and no report of pain with repetitive use.  The 
veteran had right hip replacement in approximately 1994 and 
believes it was caused by an altered gait from his left knee.  
The right hip is painful with sitting, standing and walking.  
It is a on and off, not constant pain with no incapacitating 
episodes and no flare-ups.  There is no interference with 
daily activity, and no problem with repetitive use.  

The veteran's left knee revealed positive arthritic changes, 
with positive medial and lateral joint line tenderness.  
There was no instability with varus, valgus, anterior and 
posterior stressing.  Motor strength was 5/5 with knee 
flexion and extension.  The veteran displayed a negative 
McMurray sign and positive patellar grind test.  He had 
extension to 0 degrees and flexion to 130 degrees.  After 
repetitive motion of both knees and the right hip there was 
no additional loss of joint function due to pain, fatigue or 
lack of coordination.  The diagnosis was bilateral knee 
degenerative joint disease and status post total hip 
replacement on the right.  The examiner opined that as far as 
the right hip is concerned, after a review of the veteran's 
claims file, review of the letter from Dr. M.C. that states 
the hip condition was secondary to alcoholic degenerative 
joint disease, and also due to the veteran's age at the time, 
it seems likely that the veteran's hip arthritis was 
secondary to alcohol abuse or avascular necrosis.  The 
examiner felt that the right hip was not related to the left 
knee injury.  He also opined that the veteran's right knee 
injury is secondary to his left knee surgery. The examiner's 
rationale was that due to the severity of the left knee 
injury, it could have altered the gait placing excessive wear 
and tear on the veteran's right knee, leading to degenerative 
joint disease.  

During the veteran's September 2008 hearing he testified that 
the reason the RO denied his claim for right hip replacement 
secondary to his service connected left knee disability is 
that a private medical report from 1994 states that the 
veteran's hip condition was advanced degenerative arthritis 
of the right hip, secondary to alcoholic degenerative 
disease.  The veteran stated that in an attempt to get his 
insurance company to cover payment for the necessary surgery, 
it was felt at the time that if he said it was because of his 
service-connected knee, the insurance company wouldn't have 
covered it, but would have sent him to VA to have the 
procedure done.  At that time in 1994 his hip was not service 
connected, but he does not know exactly why Dr. M.C. reported 
the diagnosis in the manner he did.

An October 2008 private medical examination report from Dr. 
N.A., who also treated the veteran initially after his hip 
replacement in 1995, notes that the veteran has had a total 
hip replacement in the past.  The examiner indicated he 
reviewed the records of the veteran's left knee injury and 
surgery and the records of Dr. M.C. who performed the total 
hip replacement.  He considered that he veteran had a 
significant knee injury in 1976 and that surgery was 
performed on the knee in 1977.  Subsequently, the veteran 
became a letter carrier for the U.S. Postal Service.  Surgery 
was performed to the veteran's right hip in 1995.  The 
examiner opined that the hip replacement was related to the 
veteran favoring his left knee injury, necessitating the need 
for a total hip replacement.

Service connection for right hip replacement claimed as 
secondary to his service connected left knee disability.

The veteran contends that service connection is warranted for 
right hip replacement as secondary to his service connected 
left knee disability.  

While the veteran has stated his belief that his service 
connected left knee disability caused him to need a right hip 
replacement, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

There are two medical opinions that address the contended 
relationship between the veteran's service connected left 
knee disability and his right hip replacement. It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Here, the Board has no basis for fully discounting either the 
opinion in support of the veteran's claim or against the 
veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, both doctors appear have reviewed the 
private medical records from 1994 and 1995 related to the 
veteran's right hip replacement, which are crucial in a 
thorough evaluation of the veteran's condition.  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the veteran's claim and one opinion against the claim.  
See C.F.R. § 3.102.  

There is evidence both for and against the claim.  The 
opinion of Dr. N.A. provides support for a finding of service 
connection.  Significantly, Dr. N.A. opined that the 
veteran's right hip replacement is related to favoring his 
service connected left knee injury.  The August 2006 VA 
examiner opined that the veteran's right hip was not related 
to his service connected left knee disability, however.  The 
Board notes that same VA examiner opined that it was at least 
as likely as not that the veteran's right knee injury was 
secondary to his left knee surgery.  The VA examiner also 
further opined that the severity of the veteran's left knee 
injury could have altered the veteran's gait.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and testimony of the veteran, the Board concludes 
that evidence of service connection for right hip replacement 
claimed as secondary to his service connected left knee 
disability is at least in equipoise.  As noted above, the 
evidence includes a VA examination report which attributes 
the veteran's right hip disability to alcohol abuse or 
avascular necrosis but also indicates that the veteran's left 
knee injury could have altered the veteran's gait, the 
veteran's testimony explaining the medical records from 
October 1994 and the opinion of a private physician 
indicating the veteran's right hip replacement was related to 
his service connected left knee disability.  Accordingly, 
since the evidence is at least in equipoise, the benefit of 
the doubt doctrine is applicable and the veteran prevails.  
See Gilbert, supra.  Therefore, service connection for right 
hip replacement claimed as secondary to his service connected 
left knee disability is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist on the service connection claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Increased rating for service connected degenerative joint 
disease, left knee currently evaluated as 30 percent 
disabling.

In an August 1979 rating decision, the veteran was granted 
service connection for status post medial meniscectomy, left 
knee, with instability and absent cruciate and traumatic 
arthritis and assigned a 30 percent rating under Diagnostic 
Code 5257.  The RO later reduced this rating in March 1983 to 
10 percent from April 1, 1983.  The veteran was granted an 
increased 30 percent disability evaluation, effective from 
March 25, 1993, in a June 1993 rating decision.  The veteran 
filed this claim for an increased rating in June 2005.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  The veteran's 
degenerative joint disease, left knee, with pain on 
limitation of motion is currently evaluated at 30 percent 
using 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5257.  DC 
5003 refers to degenerative arthritis.  See 38 C.F.R. §§ 
4.27, 4.71a.  DC 5257, other disability of the knee, rates 
recurrent subluxation or lateral instability as 10 percent 
when slight, 20 percent rating when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a.  

The veteran is receiving a maximum 30 percent rating under DC 
5257, therefore an analysis of other diagnostic codes are 
necessary to determine whether the current status of the 
veteran's degenerative joint disease, left knee warrants a 
higher evaluation.  

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this appeal.  The veteran does 
not have ankylosis of the knee (DC 5256), dislocated 
semilunar cartilage (DC 5258), removal of semilunar cartilage 
(DC 5269), impairment of the tibia and fibula (DC 5262), or 
genu recurvatum (DC 5263).  The Board will discuss the 
remaining diagnostic codes below.

On VA examination in August 2005 the left knee range of 
motion studies showed flexion to 140 degrees and extension to 
-10 degrees.  On VA examination in April 2008 the left knee 
range of motion studies showed flexion to 130 degrees and 
extension to 0 degrees.  These findings equate to 
noncompensable ratings under DC 5260 and DC 5261, which 
assign noncompensable ratings for flexion to 60 degrees and 
for extension to 5 degrees and require flexion to 45 degrees 
or limitation of extension to 10 degrees for a 10 percent 
evaluation.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The veteran is competent to report pain.  
However, these complaints of pain do not exceed the criteria 
for an evaluation in excess of 30 percent.  The April 2008 VA 
examiner noted that after repetitive motion of the left knee 
that there was no additional loss of join function due to 
pain, fatigue, or lack  of coordination.  The veteran's 
reports of chronic pain do not more nearly approximate the 
criteria for an increased 40 percent rating.  See 38 C.F.R. § 
4.7.  

Therefore, the Board finds that an increased rating in excess 
of 30 percent is not warranted for the veteran's degenerative 
joint disease, left knee.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in July 2005.  The January 
2007 statement of the case (SOC) and subsequent supplemental 
SOCs in May 2008 and June 2008 explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  

A May 2008 letter specifically gave the veteran the notice 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
and informed the veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  One such example was statements from 
employers regarding how the condition affects the ability to 
work and another was specific test results or measurements.  
This letter also informed the veteran of the criteria for a 
higher rating that was pertinent to his disability.

The Board finds that the veteran would not be prejudiced by 
any deficiency in providing the specific notice required by 
Vazquez-Flores.  The May 2008 letter, rating decision, 
statement of the case, and supplemental statements of the 
case gave the veteran the rating criteria for the disability 
at issue:  degenerative joint disease, left knee.  The 
veteran described how the disability impacted his daily 
activities or employment in his VA examinations and during 
his September 2008 hearing.  Consequently, it is demonstrated 
that he had actual notice of the specific rating criteria for 
the disability, and why a higher rating had not been 
assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran submitted private medical records.  The 
veteran has also been provided VA medical examinations, with 
an opinion.  The veteran testified at a travel board hearing 
before the undersigned.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The veteran has not indicated that there are any 
additional obtainable pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for right hip replacement claimed as 
secondary to the veteran's service connected left knee 
disability is granted.

An increased rating for degenerative joint disease, left 
knee, currently evaluated as 30 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


